Citation Nr: 0726655	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  95-42 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals, multiple 
fractures of the pelvis, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from July 1969 until June 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 1991 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Pittsburgh, Pennsylvania.

This matter was previously before the Board in December 1999 
and November 2005.  On those occasions remands were ordered 
to accomplish additional development.


FINDINGS OF FACT

Throughout the rating period on appeal, the veteran's 
residuals, multiple fractures of the pelvis, have been 
productive of complaints of left hip pain and weakness; 
objectively, some limitation of motion, pain, and pelvic 
deformity have been demonstrated, but there is no showing of 
a listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, narrowing or irregularity of joint space, 
or favorable ankylosis of the entire thoracolumbar spine.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 
percent for residuals, multiple fractures of the pelvis, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5294 (as in effect prior to September 26, 
2003); 38 C.F.R. § 4.71a, Diagnostic Code 5236 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of August 2004 and March 2005 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of her and VA's respective duties 
for obtaining evidence.  Further, those letters requested 
that the veteran provide any evidence in her possession that 
pertains to her claim, as required under 38 C.F.R. § 
3.159(b)(1).  Additionally, a communication dated in 
September 2006 informed the veteran of the laws pertaining to 
disability ratings and effective dates.   

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, the veteran's 
statements in support of her appeal are affiliated with the 
claims folder.  The Board has carefully reviewed such  
statements and concludes that she has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Procedural history

The veteran was initially granted service connection for 
residuals of pelvis fractures in an August 1972 rating 
decision.  That rating action also granted service connection 
for disabilities of the left ankle, left femur, thoracic 
spine and skull.  A 100 percent combined disability 
evaluation was assigned.  Subsequent rating decisions in 
October 1973 and October 1975 revised the combined disability 
evaluation to 60 percent, and then to 50 percent, 
respectively.  The veteran initiated an appeal following the 
1975 rating action.  Specifically, the veteran contended that 
she was entitled to increased ratings for the spine and 
pelvis disabilities.  That appeal was finally denied by the 
Board in December 1989.  At that time, 10 percent evaluations 
were in effect for the thoracic spine and pelvis 
disabilities.  

In April 1991 the veteran again raised a claim of entitlement 
to an increased rating with respect to her spine and pelvis 
disabilities.  An August 1991 rating action confirmed the 10 
percent evaluations for each disability.  Another rating 
confirmation was issued by the RO in February 1992.

Next, in March 1995, the veteran contended that she was 
entitled to increased ratings for all of her service-
connected conditions.  An October 1995 rating decision 
increased the veteran's disability evaluations for the spine 
and pelvis from 10 to 20 percent disabling.  The evaluations 
as to her other disabilities were continued.  The veteran 
appealed the determination regarding the spine and pelvis.  
Those matters came before the Board in December 1999, at 
which time a remand was ordered.  

Subsequently, an April 2001 rating decision denied increased 
rating claims with respect to the spine, pelvis, left ankle, 
left femur, left thigh scar, left ankle scar, headaches, and 
optic nerve pallor, right.  A claim of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disabilities was also denied at that 
time.  

A later February 2003 rating decision again denied a claim of 
entitlement to an increased rating for headaches and for 
TDIU.  That determination also denied entitlement to service 
connection for depression secondary to the veteran's service-
connected conditions.  The veteran appealed that decision.  

In November 2005, the case again came before the Board.  At 
that point, appeals had been perfected as to the claims of 
entitlement to increased ratings for the spine, pelvis, and 
headaches.  Also perfected for appeal were the claims of 
entitlement to service connection for depression and for 
TDIU.  The Board denied the depression, headache and spine 
claims.  Thus, they are no longer in appellate status.  A 
remand was ordered with respect to the pelvis claim.  
Additionally, it was determined that the veteran had 
submitted a notice of disagreement as to the April 2001 
rating decision denying increased rating claims with respect 
to the left ankle, left femur, left thigh scar, left ankle 
scar, and optic nerve pallor, right.  Pursuant to Manlincon 
v. West, 12 Vet. App. 238 (1999), those issues were remanded 
so that the RO could furnish the veteran a statement of the 
case.  The TDIU claim was also remanded, as it was 
inextricably intertwined with the other issues.  

In June 2006, the veteran's TDIU claim was granted.  
Therefore, this matter is no longer for appellate 
consideration.  Moreover, as the veteran did not submit a 
substantive appeal following the RO's issuance of a statement 
of the case in June 2006 regarding the left ankle, left 
femur, left thigh scar, left ankle scar, and optic nerve 
pallor claims, those issues are similarly not under the 
Board's jurisdiction here.  

In sum, based on the above, the only claim left for 
consideration at the present time is that of entitlement to 
an increased rating for residuals, multiple fractures of the 
pelvis.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

As set forth previously, the veteran's claim of entitlement 
to an increased rating for a pelvis disability was received 
by the RO in April 1991.  It is observed that the schedular 
criteria for evaluating disabilities of the hips (sacroiliac 
area) have undergone revision during the pendency of this 
appeal.  Such changes became effective September 26, 2003.  

Prior to September 26, 2003, sacroiliac disability was 
evaluated pursuant to Diagnostic Code 5294.  That Code 
section follows the same diagnostic criteria as Diagnostic 
Code 5295, concerning lumbosacral strain.  A 20 percent 
rating is warranted where the evidence demonstrates muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  In order to be 
entitled to the next-higher 40 percent rating, the evidence 
must show severe lumbosacral strain, with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

The evidence referable to the disability at issue includes 
April 1993 x-rays revealing a narrowing of the pedicular 
joints between L5-S1 bilaterally. 

At a VA examination conducted in May 1995, the veteran 
reported pain in her pelvis, mainly on the right side.  
Objectively, there was a tilt of the left pelvis.  Swelling 
and deformity were noted.  There was definite intra-articular 
involvement in the left hip.  X-rays showed deformity of the 
pelvis, including diastasis of the right sacroiliac joint, 
with associated degenerative changes in that region.  

A private treatment record, also dated in May 1995 indicated 
that the veteran had left hip abduction to 40 degrees, with 
50 degrees of external rotation, 35 degrees of internal 
rotation, and 90 degrees of flexion.  She walked with an 
antalgic gait to the left.  The impression was post-fracture 
deformity of the pelvis.  

A December 1997 VA examination revealed full extension and 
flexion of the hips.  External rotation was to 40 out of 50 
degrees, and internal rotation was to 20 out of 30 degrees.  
X-rays showed osteophytes at the inferior edge of both sacral 
iliac joints.  

The veteran was again examined by VA in January 2001.  She 
had 0 degrees of extension to 120 degrees of flexion.  There 
was no joint hip tenderness.  X-rays of the pelvis showed no 
evidence of residual fracture or callus from her previous 
pelvis fracture.  There was also no evidence of hip joint 
degenerative joint disease.  

A March 2001 VA outpatient treatment record indicates 
complaints of chronic pelvic pain.  

An April 2002 VA examination report notes mild tenderness of 
the bilateral sacroiliac joints.  Moderate to severe 
arthritis of the sacroiliac joints was diagnosed.  However, 
x-rays taken at that time showed that the sacroiliac joints 
were clear and that there were no significant degenerative 
changes of either hip joint.  

At a May 2003 VA examination, the veteran complained of 
posterior hip pain. Objectively, there was no pelvic 
tenderness with anterior, posterior, or lateral compression.  
X-rays demonstrated a healed pelvic fracture with some 
transverse malrotation of the left side, but with no apparent 
vertical malrotation or obliquity.  No obliquity was detected 
on physical examination.  

The Board does not find that the above evidence reveals a 
disability picture that most nearly approximates the next-
higher 40 percent rating under Diagnostic Code 5295 as in 
effect prior to September 26, 2003.  Indeed, there is no 
showing of severe muscle strain, with listing of whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

The Board is cognizant that in evaluating musculoskeletal 
disabilities, additional functional limitation due to factors 
such as pain, weakness, fatigability and incoordination must 
be considered.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, it is 
noted that the veteran has consistently complained of left-
sided pelvic pain.  However, the range of motion studies do 
not indicate additional functional limitation such as to 
enable a finding that the veteran's disability is comparable 
to the criteria for a 40 percent rating under Diagnostic Code 
5295.  Overall, the objective evidence shows no more than 
moderate sacro iliac tenderness.  While pelvic swelling and 
deformity have been noted, such findings still do not result 
in a disability picture most analgous to the 40 percent 
rating under Diagnostic Code 5295.

For the foregoing reasons, a rating in excess of 20 percent 
is not possible under Diagnostic Code 5295, as in effect 
prior to September 26, 2003.  

The Board has considered whether any alternate Diagnostic 
Codes could provide a higher rating for the period prior to 
September 26, 2003.  However, as ankylosis of the hips has 
not been demonstrated, Diagnostic Code 5250 is not for 
application.  Moreover, the range of motion findings of 
record do not enable an increase under Diagnostic Code 5252, 
which requires thigh flexion limited to 20 degrees in order 
to achieve the next-higher 30 percent rating.  There are no 
other relevant Code sections for consideration.

Effective September 26, 2003, the diagnostic criteria 
pertinent to sacro iliac disabilities were revised.  Under 
Diagnostic Code 5236, hip disabilities are to be evaluated 
under the general rating formula for diseases and injuries of 
the spine.  Under those relevant provisions, a 20 percent 
evaluation is warranted where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  A 40 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  

VA examination in August 2004 did not reveal limitation of 
motion meeting the criteria for a 40 percent evaluation under 
the general rating formula.  His forward lumbar flexion was 
to 80 degrees, with extension to 5 degrees, lateral bending 
to 30 degrees and rotation to 30 degrees.  In any event, the 
veteran is already receiving a 20 percent evaluation for her 
thoracic spine disability.  Therefore, in evaluating the 
instant claim, the critical inquiry is whether the evidence 
shows limitation of hip motion, distinct from the spine, that 
would enable a higher rating.  In this regard, the August 
2004 VA examination noted complaints of left hip pain, 
increased with walking.  Swelling, tenderness, and weakness 
were also reported.  She also stated that repetitive movement 
increased her pain.  

Despite the veteran's pain complaints, the overall evidence 
does not demonstrate a disability picture more nearly 
approximated by the next-higher 40 percent evaluation under 
the general rating formula.  Indeed, ankylosis has not been 
shown.  Moreover, the veteran had left hip flexion to 110 
degrees, extension to 30 degrees, adduction to 25 degrees, 
abduction to 45 degrees, external rotation to 60 degrees and 
internal rotation to 40 degrees.  Furthermore, there was no 
pain with range of motion, though pain was noted with 
repetition.  Even considering such pain, the overall evidence 
simply is not commensurate with the criteria for a higher 
rating.  

In conclusion, neither the old or new versions of the rating 
schedule serve as a basis for a rating in excess of 20 
percent for the veteran's residuals, multiple fractures of 
the pelvis.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER


Entitlement to a rating in excess of 20 percent for 
residuals, multiple fractures of the pelvis, is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


